                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          Civil Action No. 1:19-CV-01229


ANDRE FLOYD CHAMBERS,

                       Plaintiff,

       V.

WAKE FOREST UNIVERSITY
BAPTIST MEDICAL CENTER,

                       Defendant.


   PLAINTIFF'S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       Plaintiff, by and through his undersigned counsel, pursuant to Rule 15(a) of the

Rules of Civil Procedure, respectfully moves the Court for leave to file an Amended

Complaint in the above-referenced matter to allege a cause of action under 42 U.S.C. §

1981. In support of said motion, the Plaintiff shows the court the following:

       1.       Allowing the motion to file the Amended Complaint to add a cause of

action arising under to add a 42 U.S.C. §1981 will not result in any prejudice to the

Defendant because the standards for proof for race discrimination and racial harassment

are the same under of Title VII of the Civil Rights Act of 1964, as amended and 42

U.S.C. §1981.

       2.       This motion is not made for any improper purpose or delay.

       4.       Plaintiff respectfully prays that leave be granted to file the Amended

Complaint, a copy of which is attached to this motion.

                This 30th day of July, 2021.




 Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 1 of 12
                           s/ Geraldine Sumter
                           N.C. Bar No: 11107
                           Chandler Bryant
                           N.C. Bar No. 55058
                           Ferguson Chambers & Sumter, P.A.
                           309 East Morehead Street, Suite 110
                           Charlotte, North Carolina 28202
                           Telephone: (704) 375-8461
                            Facsimile: (980) 938-4867
                            E-mail: gsumter@fergusonsumter.com
                            E-mail: cbryant@fergusonsumter.com

                           Attorneys for Plaintiff




                                  2

Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 2 of 12
                           CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing PLAINTIFF'S MOTION
FOR LEAVE TO FILE AMENDED COMPLAINT with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to the following CM/ECF
participant:

                                             Kristine M. Sims
                                             Constangy, Brooks, Smith & Prophete, LLP
                                             100 North Cherry Street, Suite 300
                                             Winston-Salem, North Carolina 27101
                                             Telephone:    (336) 721-1001
                                             Facsimile:    (336) 748-9112
                                             Email: ksims(&,constangv.com


       This 30th day of July, 2021.



                                      s/ Geraldine Sumter
                                      N.C. Bar No. 11107
                                      Chandler Bryant
                                      N.C. Bar No. 55058
                                      Ferguson Chambers & Sumter, PA.
                                      309 East Morehead Street, Suite 110
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 375-8461
                                       Facsimile: (980) 938-4867
                                       E-mail: gsumter@fergusonsumter.com
                                       E-mail: cbryant@fergusonsumter.com

                                      Attorneys for Plaintiff




                                             3


 Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 3 of 12
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NO. 1:19-cv-01229-LCB-LPA


ANDRE FLOYD CHAMBERS, )

                       Plaintiff,     )
                                                 PROPOSED AMENDED COMPLAINT
               v.                                    (JURY TRIAL DEMANDED)

WAKE FOREST UNIVERSITY )
BAPTIST MEDICAL CENTER. )




                              I. INTRODUCTION AND JURISDICTION

       1.      This is an action seeking legal and equitable relief under Title VII of the Civil

Rights Act of 1964, et seq. ("Title VII"), and 42 U.S.C. § 1981 ("§1981").

       2.      Jurisdiction of the Court is invoked pursuant to 28 U.S.C. § 1343, this being a

proceeding to enforce rights and remedies secured under Title VII and § 1981. Jurisdiction is also

conferred upon this Court by 42 U.S.C. § 2000(3), et seq. and 28 U.S.C. § 1331.

       3.      Jurisdiction is further invoked pursuant to 28 U.S.C. §§ 2201 and 2202, this being

an action for declaratory judgment declaring illegal the act of Defendant complained of herein

which violated rights secured to the Plaintiff by Title VII and § 1981.

                                              II. PARTIES

       4.      Andre Floyd Chambers is an African-American male resident of Greensboro,

Guilford County, North Carolina.

       5.      Defendant Wake Forest University Baptist Medical Center provides health care

services and is an employer within the meaning of Title VII and Section 1981.




     Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 4 of 12
                                                     III. FACTS

        6.       Plaintiff contacted the EEOC in December, 2018 to file a charge of discrimination.

He was employed by Defendant in its Care Coordination Unit in the Department of Emergency

Medicine as a social worker in August of 2015. He performed his duties satisfactorily and was

recognized for his work by his peers and others. The EEOC case was based on Wake Forest

University Baptist Medical Center's Department of Care Coordination administrators and direct

supervisor/department manager, Linda Childers' history of discriminatory hiring and promoting

practices at Wake Forest University Baptist Medical Center. Ms. Childers, a white female, has a

history of passing over highly qualified internal candidates for promotions, especially in

administrative positions and hiring when candidates are African American/African American males.

Ms. Childers instead has chosen white candidates with less experience and qualifications. In this

particular case, the plaintiff had more experience for the position in question than all of the candidates

that Wake Forest University Baptist Medical Center extended an offer to for the position of

Emergency Department Supervisor.

        7.       The plaintiff applied for a promotion for Care Coordination Emergency Department

Supervisor in June 2018, which was recommended to the plaintiff by the outgoing Emergency

Department Supervisor and other hospital employees. Prior to applying for the promotion, Ms.

Childers and other department administrators felt comfortable enough to give the plaintiff various

supervisory duties throughout his tenure at the hospital, including taking part in the hiring and training

of new/other employees for similar supervisory roles. The plaintiff was not given compensation for

these extra duties and other employees of similar position were not expected to perform these duties

in the same way as the plaintiff

        8.       In addition to racially biased promoting, Ms. Childers handled HR issues and



                                                       2



      Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 5 of 12
employee related concerns with other white employees vastly different from the manner she handled

complaints from the plaintiff when it required her involvement, especially in regard to the topic of

race. Ms. Childers and the Department of Care-Coordination's discriminatory conduct and abuse

of power with regard to the plaintiff was detrimental to the plaintiffs mental and emotional

wellbeing, professional character and advancement within the hospital. Ms. Childers, the

Department of Care Coordination and the Department of Employee Relationstook charge of

investigating allegations made against the plaintiff pertaining to workplace violence within the

hospital. This matter ofworkplace violence within the hospital and other investigations and

concerns regarding the plaintiff were shut down/dismissed without administrative/HR

resolution/intervention. Ms. Childers and the Department of Care Coordination administrators were

aware that the allegations against the plaintiff were made falsely with intent to defame the plaintiff

and to conspire the firing of the plaintiff. The failure on the part of Ms. Childers, the Department

of Care Coordination and the Department of Employee Relations to provide equal treatment of

the plaintiffs concerns/investigations to that of his white counterparts left the plaintiff to work in

a hostile work environment that was reinforced by administrative discriminatory practices. In the

past, Ms. Childers and the Department of Care Coordination have demonstrated the ability to follow

hospital policy and provide appropriate support and follow-up in these matters when they involve

white employees. This unequal treatment of the plaintiff demonstrates a discriminatory bias when

compared with the resolution of concerns/investigations put forth by his white counterparts.


        9.      At the plaintiffs annual performance review meeting, which is used for hiring and

promotions, Ms. Childers made disparaging remarks towards the plaintiff which included comments

about his race and physique as being a problematic factor to being promoted within Wake Forest

University Baptist Medical Center. Ms. Childers actively discouraged the plaintiff from engaging in


                                                      3



      Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 6 of 12
professional development activities that would make him competitive for the promotion or advancing

within Wake Forest University Baptist Medical Center. Ms. Childers also accused the plaintiff of

lying about accomplishments that he achieved which highlighted his leadership and work in the

Department of Care Coordination.

        10.      Internal investigations into discrimination practices and other concerns experienced by

the plaintiff were initiated by Cathleen Wheatley, Chief Nurse Executive and Senior Vice-President,

Clinical Operations. These investigations highlighted the awareness of discriminatory practices by the

Department of Care Coordination administrators, employees and the Department of Employee

Relations. The plaintiffs discrimination investigation was overseen by Employee Relations

representatives Catherine McMath, Senior Employee Relations Consultant, and Tonya Robinson, Senior

Employee Relations Consultant. During this investigation, the plaintiff was told by both Ms. McMath and

Ms. Robinson that there is no fair treatment in resolving discriminatory practices or concerns experienced

by the plaintiff The plaintiff made all levels of leadership aware of the discrimination that he experienced

in the Department of Care Coordination, including President Julie Freischlag, Wake Forest Baptist

University Medical Center CEO.

        11.      As a result of the plaintiff reporting the experience of discrimination to HR/Employee

 Relations, Ms. Childers and other Care Coordination Department employees began to retaliate against

 the plaintiff The plaintiff was forced to work shifts alone after another co-worker left the department

 in October, 2018. Ms. Childers and other Care Coordination administrators made no effort to assign or

 reorganize PRN/part-time employees or shift full-time employees to support the plaintiff during these

 shifts even though this was requested multiple times. Prior to the plaintiffs report of discrimination

 to HR, there were 2-3 people working each shift.


        12.      After the report of discrimination, where the plaintiff was working alone for several


                                                       4



      Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 7 of 12
months, the opposite shifts remained with 2-3 employees at all times. While working alone, the plaintiff did

often have to ask Ms. Childers for assistance with matters pertaining to the job. Many times, she would not

answer her phone at all or respond to any emails requesting support. However, when white co-workers

called or emailed her, she gave immediate and supportive responses.

         13.     After the EEOC complaint was filed in December, 2018, the retaliation increased as the

Department of Care Coordination administrators, including Ms. Childers, frequently began to target

particular cases that the plaintiff worked with in order to look for any wrongdoing. Essentially, the plaintiff

was held to a much different standard than all of his other co-workers and other hospital employees.

Additionally, once a new supervisor was finally selected, the plaintiff was told that he would have to train

this person. When the plaintiff declined to take on this responsibility, he received a reproachful email in

which the Care Coordination Director, Kurt Mustamma, reprimanded him for this despite the fact that

training employees is not listed as a part of the plaintiff's job description.

         14.     The workplace became much more hostile and the plaintiff applied for a lateral position

outside of the Department of Care Coordination with the Psychiatry Department as an effort to stop the

aggression and noted concerns experienced by the plaintiff from Ms. Childers and Department Care

Coordination administrators. The Care Coordination Department attempted multiple times to block the

plaintiff from getting the psychiatric transfer coordinator position, despite the fact that the Psychiatry

Department wanted to interview and hire the plaintiff. This was done by falsely reporting that there were

negative entries in Plaintiff's personnel file.

                                      IV.         CLAIMS FOR RELIEF

                    FIRST CAUSE OF ACTION - RACE DISCRIMINATION

         15.      Plaintiff realleges paragraphs 1 through 14 above.




                                                       5



      Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 8 of 12
       16.     Defendant's actions as enumerated in paragraphs 1 through 14 above constitute

race discrimination. Plaintiff was treated differently than similarly situated white employees who

were accused of similar conduct. Defendant's actions violate Title VII and Section 1981 of the

Civil Rights Act of 1866.


       17.     As a result of Defendant's actions, Plaintiff suffered emotional distress.


      SECOND CAUSE OF ACTION - HOSTILE WORK ENVIRONMENT

       18.     Plaintiff realleges paragraphs 1 through 17 above.


       19.     Defendant's actions as enumerated in paragraphs 1 through 14 above constitute

race discrimination. Plaintiff was treated differently than similarly situated white employees who

were accused of similar conduct. Defendant's actions violate Title VII and Section 1981 of the

Civil Rights Act of 1866.


       20.     The actions of Defendant were severe and pervasive and altered the terms and

conditions of his employment. Defendant's actions constitute discrimination based on harassment

by his co-workers and superiors and violate Title VII and Section 1981.


       21.     As a result of Defendant's actions, Plaintiff suffered emotional distress.


                   THIRD CAUSE OF ACTION - RETALIATION

       22.     Plaintiff realleges paragraphs 1 through 21 above.


       23.     As a result of Plaintiff complaining to his managers and human resources about

discriminatory treatment, he began to experience additional harassment and retaliation. Plaintiff

was denied a promotion as a result of the retaliation. But for Plaintiffs engagement in protected




                                                 6



     Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 9 of 12
activity, Plaintiff would not have been denied the position of supervisor of the Care Coordination

Unit.


        24.    Defendant's actions constitute retaliation under Section 1981 of the Civil Rights

Act of 1866.


        25.    As a result of Plaintiff's actions, Plaintiff suffered emotional distress.


                 FOURTH CAUSE OF ACTION — SEX DISCRIMINATION


        26.    Plaintiff realleges paragraphs 1 through 25 above.


        27.    Defendant's actions as enumerated in paragraphs 1 through 14 above constitute

sex discrimination. Plaintiff was treated differently than similarly situated female employees who

were accused of similar conduct. Defendant's actions violate Title VII.


        28.    As a result of Defendant's actions, Plaintiff suffered emotional distress.


                                  V. JURY TRIAL DEMAND

        29.    Plaintiff hereby demands a trial by jury.


                                  VI. PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays that the discrimination, racially hostile work environment

and retaliation be remedied in full and that the court, after a jury trial:

        a.     Declare the actions complained of herein to be illegal;

        b.     Issue an injunction enjoining the Defendant, its agents, employees, successors,

               attorneys and those acting in concert or participation with the Defendant and at its

               direction from engaging in the unlawful practices set forth herein and any other




                                                  7



     Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 10 of 12
         employment practice shown to be in violation of Title VII and Section 1981 and the

         common law of the State of North Carolina;

 c.      Award Plaintiff compensatory damages for pain and suffering and infliction of emotional

         distress;

 d.      Award Plaintiff compensatory damages to which he is entitled for the violation of the

         common law of the State of North Carolina.

 e.      Award Plaintiff his costs and expenses in this action, including reasonable attorney's

         fees, other litigation expenses; and

 f.      Grant such other and further relief as may be just and necessary to afford

         complete relief to Plaintiff.



 This 30th day of July, 2021.
                                         /s/ Geraldine Sumter
                                         Geraldine Sumter
                                         N. C. Bar No. 11107
                                         Ferguson Chambers & Sumter, P.A.
                                         309 East Morehead Street, Suite 110
                                         Charlotte, North Carolina 28202
                                         Telephone: (704) 375-8461
                                         Facsimile: (980) 938-4867
                                         Email: gsumtera,fergusonsumter.com
                                          Attorney for Plaintiff




                                                8



Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 11 of 12
                                CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing Proposed Amended Complaint
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following CM/ECF participant:

                             Gerard M. Clodomir
                             E:mail: gclodomir@constangy.com
                             Kristine M. Sims, NC State Bar No. 26903
                             Email: ksims@constangy.com
                             CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                             100 North Cherry Street, Suite 300
                             Winston-Salem, NC 27101
                             Telephone:    336-721-1001
                             Facsimile:    336-748-9112

                             Attorney for Defendant Wake Forest University Baptist
                             Medical Center

       This 30th day of July, 2021.


                                      /s/ Geraldine Sumter
                                      N.C. Bar No. 11107
                                      Ferguson Chambers & Sumter, P.A.
                                      309 East Morehead Street, Suite 110
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 375-8461
                                      Facsimile: (980) 938-4867
                                      E-mail: gsumter@fergusonsumtencom

                                      Attorney for Plaintiff




                                                 9



    Case 1:19-cv-01229-LCB-LPA Document 26 Filed 07/30/21 Page 12 of 12
